I dissent. The evidence is in sharp conflict. In such circumstances the rule has heretofore been followed by this court and others generally that where the trial court has granted a motion for a new trial its decision will not be disturbed on appeal. This court said in the case of State v. Anderson,92 Mont. 313, 13 P.2d 228, 229: "Where the evidence is conflicting, the granting or refusing of a new trial is lodged in the sound legal discretion of the trial court, and its action will not be disturbed unless there has been a manifest abuse of discretion. Fournier v. Coudert, 34 Mont. 484, 87 P. 455; Case v. Kramer, 34 Mont. 142, 85 P. 878; McVey v. Jemison, 63 Mont. 435,207 P. 633; Gardiner v. Eclipse Grocery Co., 72 Mont. 540,234 P. 490; Backer v. Parker-Morelli-Barclay Motor Co.,87 Mont. 595, 289 P. 571; Russell v. Sunburst Refining Co.,83 Mont. 452, 272 P. 998." See also Wibaux Realty Co. v. Northern P. Ry. Co., 101 Mont. 126, 139, 54 P.2d 1175.
Aside from the rule just mentioned the evidence, in my opinion, clearly preponderates in favor of the defendants. The picture presented by the record shows that the plaintiff was fully *Page 583 
as anxious to find a place where he could run, care for, breed and break his horses of which he owned from 40 to 60 head, as he was to earn a salary as a ranch hand. He was a horse fancier, and some ten head or more of his horses were blooded racing stock. With the idea in view of finding such a place he would not consider accepting Mrs. Peterson's offer of a job until he had looked over her ranch. Looking it over was no doubt for the purpose of determining whether or not he could handle his horses at the Peterson place, have a place to live and at the same time draw moderate wages. The compensation that moved him to accept the offer made by Mrs. Peterson was the $40 per month which she entered on her books as his monthly wage and in addition have a place where he could run and care for his horses. The plaintiff's wages ran the year around, and it is obvious that he did very little work for Mrs. Peterson during the winter months. He repeatedly emphasized in his testimony his work as an irrigator. It is a matter of common knowledge that irrigating growing crops, either hay or grain, is confined practically to the months of May, June, July, and a part of August, and heavy irrigation seldom begins before the middle of June. The plaintiff testified that most if not all the first crop of alfalfa was cut for hay and the later growth was cut and threshed for seed. It is also a matter of common knowledge that alfalfa grown for seed is not irrigated. Plaintiff also dwelt upon his services as foreman or superintendent. The plaintiff was the only year around employee on the Peterson ranch, familiar with the ranch work and would naturally be expected to lead the crew. Other employees hired for haying and harvesting rarely remained more than two months, and the only evidence that the plaintiff was foreman was that he took the lead in carrying on the work. Mrs. Peterson is clearly shown from the record to have done the "hiring and firing" of the ranch help. She worked in the haying fields along with the hired help, doing more in the matter of getting the hay crop in than did the plaintiff. There is no evidence that the plaintiff was anything more in the working force on the ranch than that he was a steady *Page 584 
employee and the others transient. The evidence is in direct conflict with the plaintiff's contention that he was to have a monthly wage of $75 and the most pertinent part of such evidence comes from the acts of the plaintiff: The first complaint he filed in this action set out that his services were worth $50 per month. Thereafter he filed an amended complaint raising the value of his monthly services to $75; after he quit work at the Peterson ranch a memorandum introduced in evidence as defendants' exhibit 2 was found in his room, in which he attempted to make out a statement of his account with Mrs. Peterson. Her name appears at the head of the statement, and is followed by "Went to work April 17, 1939," then follows a memorandum of sundry purchases made for him by Mrs. Peterson or by someone acting for her and money paid him on account. Items such as overalls, tobacco, cash, etc., are set down and the list of entries totaled and deducted from the figures "480." The plaintiff admitted the memorandum was in his handwriting but testified he did not know what it was all about; on cross-examination he was asked if the figures "480" which he had taken as a basis were not intended to stand for wages at $40 per month for twelve months. He denied that such was the fact but could give no rational explanation as to what his figures meant. His testimony throughout was halting and evasive even when his counsel asked him leading questions. The fact that the plaintiff admitted he had been convicted of a felony does not necessarily mean that he did not testify truthfully in this case, but section 10668, Revised Codes, permits proof of such conviction by way of impeachment of the testimony of one who has been so convicted. Certainly a conviction of one on a felonious charge does not add to his credibility as a witness and testimony given by one whose record is clear in that respect, in conflict with that of an exconvict, is entitled to the greater weight.
To the contrary, while Mrs. Peterson referred to her books frequently in testifying, her story was given in a frank manner, was clear and reasonable, and no doubt made the same *Page 585 
impression on the trial judge as it does upon me, the verdict to the contrary notwithstanding.
Opinions of this court in cases tried to the court without a jury frequently repeat the statement that the trial judge had the witnesses before him, saw their manner of testifying and was in better position than this court, reading the testimony from the record, to judge of the merit of such testimony and the truthfulness of the witnesses. Such being accepted conclusions there is no sound reason why the judgment of the trial court would not be just as sound in judging of the testimony in a jury trial as in one tried to the court without a jury. Such is the reason, as I view it, for the established rule mentioned above relative to this court's refusal to overturn the decision of the trial court in granting a new trial where, as here, the evidence is in sharp conflict.
The judgment should be affirmed.
Rehearing denied June 4, 1946.
                  On denial of Petition for Rehearing.